           Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 1 of 22




                IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF OKLAHOMA

JAMES BLAND, as personal                   )
representative of the Estate of            )
JOSHUA MICHAEL HALL,                       )
deceased,                                  )
                                           )
             Plaintiff,                    )
                                           )       Case No. CIV-21-664-R
v.                                         )
                                           )
M-COMPANY TRANSPORT, INC. a                )
foreign corporation, and MICHAEL           )
ALVAREZ, an individual,                    )
                                           )
             Defendants.                   )

                                  COMPLAINT

      COMES NOW Plaintiff, James Bland, Personal Representative of The

Estate of Joshua Michael Hall, deceased, and for his cause of action against

Defendants M-Company Transport, Inc., and Michael Alvarez, states as follows:

                                    PARTIES

      1.     Plaintiff, James Bland (hereinafter “Plaintiff”), is the duly appointed

personal representative of the Estate of Joshua Michael Hall, deceased, in case

number PB-2021-784, pending in the District Court of Oklahoma County, State of

Oklahoma, and is a citizen of Oklahoma.

      2.     Michael Doyce Hall is the father of Joshua Michael Hall, deceased.

      3.     Cherie Davis is the mother of Joshua Michael Hall, deceased.
            Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 2 of 22




      4.      A.D.H. is the minor daughter of Joshua Michael Hall, deceased.

      5.      M.N.H. is the minor daughter of Joshua Michael Hall, deceased.

      6.      J.A.H. is the minor son of Joshua Michael Hall, deceased.

      7.      S.J.H. is the minor daughter of Joshua Michael Hall, deceased.

      6.      Defendant, M-Company Transport, Inc. (hereinafter “M-Company”) is

a corporation organized and existing under the laws of the State of Texas with a

principal place of business in Atascosa, Texas, and is a citizen of the State of Texas.

      7.      M-Company’s U.S. D.O.T. number is 2903390.

      8.      Defendant, Michael Alvarez (hereinafter “Alvarez”) is an individual

and a citizen and resident of the State of Texas.

      9.      At all times relevant hereto, M-Company was or should have been an

interstate motor carrier authorized to transport property in interstate commerce and

within the State of Oklahoma pursuant to one or more permits issued by the

Interstate Commerce Commission and/or by the United States Department of

Transportation (“USDOT”).

      10.     Accordingly, M-Company was subject to all state and federal laws,

statutes, regulations and industry standards governing the hiring of safe and qualified

commercial drivers, the safe maintenance and operation of commercial motor

vehicles, and the safe brokering of goods in interstate commerce, including without

limitation, Oklahoma Statutes governing motor vehicles and commercial motor



                                          2
            Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 3 of 22




vehicles.

      11.     At all times relevant hereto, Alvarez was a commercial motor vehicle

driver operating a 2006 Peterbilt Tractor with VIN number 1XP5DB9X06D641256

(hereinafter “Tractor”) owned, leased, assigned, and/or operated by M-Company,

and accordingly, Alvarez was subject to all state and federal laws, statutes,

regulations and industry standards governing the safe inspection and operation of

commercial motor vehicles.

      12.     At all times relevant hereto, the Tractor was owned, leased, assigned,

and/or operated by M-Company, and was being operated and/or controlled by

Alvarez with the knowledge and consent of M-Company for its financial benefit.

      13.     At all times relevant hereto, Alvarez was employed and/or contracted

to perform services for and was operating the Tractor for M-Company, and was

subject to their supervision, control or right to control, such that M-Company should

be considered his actual and statutory employers or principals and therefore

vicariously liable for Alvarez’s negligence and recklessness.

      14.     At all relevant times hereto, Alvarez was the agent, servant, and/or

employee of M-Company and was acting in the course and scope of his employment,

under the direction, control, and authority M-Company.

      15.     At all relevant times, the Federal Motor Carrier Safety Regulations

applied to these Defendants, pursuant to 49 C.F.R. §300, et seq. and/or Oklahoma



                                          3
            Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 4 of 22




Administrative Code Title 595 Chapter 35-1-4 Adoption by reference, et seq.

      16.     At all relevant times, Plaintiff’s decedent, Joshua Michael Hall

(“Hall”), acted with due care and in no way caused or contributed to the cause of the

collision that forms the basis of this lawsuit.

      17.     Plaintiff seeks damages for all harms and losses permissible under

Oklahoma law, including, but not limited to, those enumerated in 12 O.S. § 1053

and 23 O.S. § 9.1 caused by the conduct of Defendants.

                          JURISDICTION AND VENUE
      18.      This Court has jurisdiction pursuant to 28 U.S.C § 1332.
      19.     Venue is proper in the Western District of Oklahoma pursuant to 28
U.S.C. § 1391 (B)(2) because a substantial part of the events giving rise to the claim
occurred within this jurisdiction.
                              FACTS OF THE CASE
      20.     The preceding paragraphs are incorporated herein by reference as
though fully set forth.
      21.     Interstate 35, also known as I-35, is a four-lane divided interstate
highway traveling through the City of Guthrie, Logan County, State of Oklahoma.
      22.     On or around April 26, 2021, a tractor-trailer owned and operated by
M-Company driven by Armando Espinoza, Jr. (“Espinoza”), an employee of M-
Company, experienced mechanical problems and became inoperable on I-35 south
of Guthrie, Oklahoma near Charter Oak Road.
      23.     At all times pertinent to this action, Espinoza was acting within the
course and scope of his employment, agency, and/or authority for M-Company.


                                           4
            Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 5 of 22




Espinoza was an “employee” of M-Company pursuant to 49 C.F.R. § 390.5.
Therefore, M-Company is responsible for the actions and conduct of Espinoza under
the doctrine of respondeat superior.
      24.     Espinoza parked his tractor-trailer on the west shoulder of the I-35
southbound lanes and, upon information and belief, notified personnel at M-
Company’s headquarters in Texas of his mechanical failure.
      25.     Upon information and belief, M-Company dispatched one of its
mechanics, Michael Navarro Alvarez (“Alvarez”), instead of one of its commercial
drivers to tow an operational tractor to Guthrie from Atascosa, Texas after learning
of the mechanical failure.
      26.     At all times pertinent to this action, Alvarez was acting within the
course and scope of his employment, agency, and/or authority for M-Company.
Alvarez was an “employee” of M-Company pursuant to 49 C.F.R. § 390.5.
Therefore, M-Company is responsible for the actions and conduct of Alvarez under
the doctrine of respondeat superior.
      27.     Upon information and belief, M-Company instructed Alvarez to drop
off the operational Tractor he was driving and tow the disabled tractor back to the
company headquarters in Texas.
      28.     Upon information and belief, M-Company instructed Espinoza to assist
in the transfer of the tractors and complete his scheduled delivery before returning
to M-Company’s headquarters in Texas.
      29.     Alvarez arrived at the scene of the inoperable tractor near Guthrie on
April 27, 2021, and Alvarez and Espinoza initiated the transfer of the tractors as


                                          5
            Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 6 of 22




instructed by M-Company.
      30.     Upon information and belief, Alvarez positioned the Tractor he was
operating facing North on the west shoulder of Southbound Interstate 35. Alvarez,
with the assistance of Espinoza, connected the disabled tractor for towing.
      31.     On April 27, 2021, at or about 7:14 p.m., Alvarez attempted on two (2)
occasions to make a U-Turn across both lanes of Southbound I-35 in Guthrie,
Oklahoma near Charter Oak Road.
      32.     Prior to Alvarez’s attempted U-turns across traffic on I-35 South,
neither he or Espinosa placed any signage, flares, or other conspicuous items to alert
or warn drivers traveling southbound on I-35 of the disabled tractor trailer.
      33.     On Alvarez’s first attempt, he was unable to complete the U-Turn
within the roadway and without jackknifing the Tractor.
      34.     Despite his knowledge that he could not complete the turn across I-35,
Alvarez then backed his Tractor up and made his second attempt, blocking both lanes
of I-35 Southbound in the process.
      35.     While Alvarez made his second attempted U-Turn across I-35, Hall was
operating his employer provided Chevrolet Silverado pickup truck in the right
Southbound Lane of I-35.
      36.     During Alvarez’s second attempt, the pickup driven by Joshua Michael
Hall was unable to avoid colliding with the passenger side fuel tank of the M-
Company Tractor in tow.
      37.     Immediately prior to the collision, Mr. Hall’s Chevrolet Silverado also
struck Espinosa, whom was standing on I-35, and pinned him against the inoperable


                                          6
             Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 7 of 22




M-Company Tractor in tow, resulting in his death and dismemberment.
       38.     The impact with the Tractor in tow pinned Joshua Michael Hall and his
front seat passenger, Jason Lingle (“Lingle”), inside the Chevrolet pickup. The
impact also caused a tear in the Tractor in tow’s fuel tank, generated sparks and
ignited a fire.
       39.     Upon due information and belief, both Hall and Lingle survived the
initial collision and were conscious while they were subsequently burned alive by
the resulting inferno which engulfed the Chevrolet Silverado.
       40.     Upon due information and belief, Alvarez did attempt to render aid by
utilizing a fire extinguisher kept within the Tractor following the crash. However,
the fire extinguisher was inoperable and/or improperly maintained.
       41.     The reckless nature of Alvarez’s driving was observed by an eyewitness
traveling Southbound on I-35 behind Mr. Hall who stopped to call emergency
services and ultimately gave a statement to the investigating authorities based upon
his personal knowledge of the crash.
       42.     At all relevant times hereto, Alvarez exhibited a conscious disregard
for the health and safety of the motoring public in general, and Joshua Michael Hall
in particular, by executing an improper and illegal maneuver without sufficient
warning or signaling, resulting in the deaths of three (3) people – including Hall and
Lingle.
       43.     At all times relevant hereto, Alvarez operated the aforesaid Tractor in
a reckless, carless, and negligent manner, in violation of industry standards and the
policies of M-Company.


                                           7
            Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 8 of 22




      44.     As a result of the negligent acts and omissions of the Defendants, and
each of them, Joshua Michael Hall was conscious at the time he was burned alive.
      45.     At all relevant times, M-Company exercised complete control over the
dispatching of the Tractor driven and/or towed by Alvarez at the time of the crash.
      46.     At all relevant times, M-Company exercised complete control over the
routing of the Tractor driven by Alvarez at the time of the crash.
                          FIRST CAUSE OF ACTION

  WRONGFUL DEATH & NEGLIGENCE AGAINST DEFENDANTS M-
     COMPANY TRANSPORT, INC. AND MICHAEL ALVAREZ
      47.     The preceding paragraphs herein are incorporated by reference as
though fully set forth.
      48.     Alvarez and Espinosa, employees acting within the course and scope
of their employment with M-Company, owed Hall a duty to operate their Tractor in
tow in a reasonable and prudent manner and to prevent injuries to others on the
roadway.
      49.     Alvarez and Espinosa, as employees acting with the course and scope
of their employment, agency, and/or authority for M-Company, owed Hall a duty
to exercise ordinary care in keeping a proper lookout consistent with the safety of
other vehicles and persons.
      50.     Alvarez and Espinoza, as employees acting with the course and scope
of their employment, agency, and/or authority for M-Company, breached their
duties to operate their vehicles in a reasonable and prudent manner to prevent Hall’s
injury and further breached their duties to exercise ordinary care in keeping a proper



                                          8
            Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 9 of 22




lookout.
      51.     Alvarez and Espinoza, as employees acting with the course and scope
of their employment, agency, and/or authority for M-Company, violated provisions
of Oklahoma’s Rules of the Road, Okla. Stat. tit. 47 § 11-101 et seq. and the Federal
Motor Carrier Safety Regulations, 49 C.F.R. § 392.1 et seq. which are designed to
protect members of the traveling public, including Hall, from unnecessary injury
and death.
      52.     As a direct and proximate result of the negligent actions of Alvarez and
Espinoza, Hall burned alive in the flaming Chevrolet Silverado on April 27, 2021.
      53.     Wherefore, Plaintiff, James Bland, Personal Representative of The
Estate of Joshua Michael Hall, deceased, prays for judgment against Defendants
M-Company Transport, Inc. and Michael Alvarez for the wrongful death of Joshua
Michael Hall as follows and in an amount in excess of $75,000:

              a.    For Joshua Michael Hall’s medical expenses;

              b.    For Joshua Michael Hall’s burial expenses;

              c.    For Joshua Michael Hall’s mental pain and anguish;

              d.    For Joshua Michael Hall’s physical pain and anguish;

              e.    For the pecuniary loss and loss of financial support to Joshua
                    Michael Hall’s children;

              f.    For the grief of Joshua Michael Hall’s parents, Michael Doyce
                    Hall and Cherie Davis;

              g.    For the loss of companionship of Joshua Michael Hall by his
                    parents, Michael Doyce Hall and Cherie Davis;


                                           9
         Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 10 of 22




             h.     For the grief of Joshua Michael Hall’s children;

             i.     For the loss of companionship of Joshua Michael Hall by his
                    children;

             j.     For punitive and exemplary damages;

             k.     For interest thereon as provided by law, both pre-judgment and
                    post-judgment;

             l.     For costs; and

             m.     For such other and further relief as the Court deems just,
                    equitable, and proper.
                          SECOND CAUSE OF ACTION
          RESPONDEAT SUPERIOR/VICARIOUS LIABILITY
        AGAINST DEFENDANT M-COMPANY TRANSPORT, INC.
      54.    The preceding paragraphs herein are incorporated by reference as
though fully set forth.
      55.    At all relevant times, Alvarez was an employee of M-Company as that
term is defined by 49 C.F.R. § 390.5.
      56.    Alvarez, in driving M-Company’s Tractors, failed to exercise ordinary
care in causing the Tractor(s) to obstruct I-35 Southbound without adequate warning
and thereby endangering the safety of the traveling public, including Joshua
Michael Hall.
      57.    Alvarez, in operation of M-Company’s Tractor, violated provisions of
the Oklahoma’s Rules of the Road, Okla. Stat. tit. 47, § 11-101 et seq., and the
Federal Motor Carrier Safety Regulations, 49 C.F.R. § 392.1 et seq., which are
designed to protect members of the traveling public, including Joshua Michael Hall,



                                         10
         Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 11 of 22




from unnecessary injury and death.
      58.    A substantial factor causing the collision, and the injuries and death to
Hall, was the negligence of Alvarez, including but not limited to one or more of the
following respects:

             a.       Failing to keep a proper look-out;
             b.       Making an improper U-turn in violation of Oklahoma Statute 47
                      O.S. §11602 and 49 C.F.R. § 392.2;
             c.       Failing to make a proper turn in violation of Oklahoma Statute
                      47 O.S. §11-604 and 49 C.F.R. §392.2;
             d.       Failing to maintain proper and adequate control of the subject
                      Tractor;
             e.       Making an improper lane change in violation of 47 O.S. § 11-
                      309 and 49 C.F.R. §392.2
             f.       Failing to use his brakes and steering mechanisms to avoid the
                      collision;
             g.       Driving recklessly in violation of 47 O.S. § 11-901 and 49 C.F.R.
                      §392.2;
             h.       Failing to devote full time and attention while operating
                      Defendant’s Tractor(s) on public roadways in violation of 47
                      O.S. § 11-901b and 49 C.F.R. §392.2;
             i.       Failing to take proper precautions in the operation of
                      Defendant’s Tractor(s) so as to avoid the collision;
             j.       Operating Defendant’s Tractor in a negligent, careless and
                      reckless manner without due regard for the rights and safety of
                      Mr. Hall;
             k.       Failing to exercise due care and caution under the then existing
                      conditions;
             l.       Failing to remain alert;
             m.       Violating the applicable rules, regulations and laws pertaining
                      to the safe and proper operation of commercial motor vehicles;


                                            11
        Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 12 of 22




            n.    Failing to operate Defendant’s Tractor in accordance with the
                  Federal Motor Carrier Safety Regulations;
            o.    Failing to properly control Defendant’s Tractor in light of the
                  circumstances then and there existing, including traffic patterns
                  existing on the roadway;
            p.    Failing to make necessary and reasonable observations while
                  operating the Tractor(s);
            q.    Failing to make a proper visual search for other motorists
            r.    Consciously choosing to drive in an unsafe manner given the
                  circumstances;
            s.    Consciously choosing to disregard traffic patterns then existing
                  on the roadway;
            t.    Violating both the written and unwritten policies, rules,
                  guidelines and requirements of M-Company;
            u.    Failing to apprise himself of and/or to abide by the Federal
                  Motor Carrier Safety Regulations;
            v.    Failing to apprise himself of and/or abide by Oklahoma
                  regulations and laws pertaining to the operation of commercial
                  vehicles;
            w.    Failing to take evasive action and/or failing to take appropriate
                  and timely evasive action to avoid the collision;
            x.    Violating 49 C.F.R. §§ 383.110; 383.111; and 383.113 dealing
                  with required knowledge and skill, or the state regulation
                  adopting said federal regulation;
            y.    Failing to act as a reasonable commercial motor vehicle driver
                  would under the then existing conditions.
      59.   At the time of the collision, Alvarez was engaged in the work that
had been assigned to him by M-Company.
      60.   At the time of the collision, Alvarez was doing that which was usual,
and necessary to accomplish the work assigned to him by M-Company.




                                        12
         Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 13 of 22




      61.   At the time of the collision, Alvarez was doing that work which was
customary for a truck driver to perform.
      62.   As a result of the above-stated acts and omissions, Joshua Michael
Hall was killed.
      63.   Wherefore, Plaintiff, James Bland, Personal Representative of
The Estate of Joshua Michael Hall, deceased, prays for judgment against
Defendant M-Company Transport, Inc. and Michael Alvarez for the wrongful
death of Joshua Michael Hall as follows and in an amount in excess of
$75,000:
            a.     For Joshua Michael Hall’s medical expenses;
            b.     For Joshua Michael Hall’s burial expenses;
            c.     For Joshua Michael Hall’s mental pain and anguish;

            d.     For Joshua Michael Hall’s physical pain and anguish;

            e.     For the pecuniary loss and loss of financial support to
                   Joshua Michael Hall’s children;

            f.     For the grief of Joshua Michael Hall’s parents, Michael
                   Doyce Hall and Cherie Davis;

            g.     For the loss of companionship of Joshua Michael Hall by
                   his parents, Michael Doyce Hall and Cherie Davis;

            h.     For the grief of Joshua Michael Hall’s children;

            i.     For the loss of companionship of Joshua Michael Hall by
                   his children;

            j.     For punitive and exemplary damages;



                                           13
         Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 14 of 22




             k.     For interest thereon as provided by law, both pre-judgment
                    and post-judgment;

             l.     For costs; and

             m.     For such other and further relief as the Court deems just,
                    equitable, and proper.

                              Third Cause of Action

 NEGLIGENT OR RECKLESS HIRING, TRAINING AND SUPERVISION
     AGAINST DEFENDANT M-COMPANY TRANSPORT, INC.

      64.    The preceding paragraphs are incorporated herein by reference as

though fully set forth.

      65.    M-Company is regularly engaged in a commercial enterprise that

involved the operation and selection of motor carriers and/or drivers to transport

goods in interstate commerce as an integral part of its business.

      66.    As a result, M-Company had a duty and obligation to the driving public

to exercise reasonable care to select safe, competent and conscientious motor

carriers and drivers to deliver those goods and to verify that the companies and

motor carriers they chose to transport those goods utilized safe drivers and safe

equipment that was properly maintained.

      67.    In addition, the negligence, carelessness, and/or recklessness of M-

Company, in the hiring, supervision and retention of Alvarez, consisted of the

following:




                                         14
Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 15 of 22




   a.    Failing to properly train, monitor and/or supervise their
         employees, drivers and/or agents, including Alvarez;
   b.    Failing to supervise Alvarez to verify that he operated the
         Tractor in a reasonably safe manner and complied with laws
         governing the safe operation of commercial motor vehicles;
   c.    Negligently entrusting Alvarez with the Tractor in question,
         despite being aware that Alvarez did not meet the minimum
         qualifications for a commercial motor vehicle operator pursuant
         to 49 CFR § 391 and OAC 595:35-1-4(14);
   d.    Negligently entrusting Alvarez with the Tractor in question,
         despite being aware of Alvarez’s poor safety record and/or
         commercial driving experience/training;
   e.    Acting in conscious disregard for the rights and safety of the
         motoring public;
   f.    Failing to adopt, train and/or enforce written and unwritten
         company safety policies and systems, pertaining to the hiring,
         training and monitoring of its drivers, and the safe operation and
         maintenance of its commercial motor vehicles;
   g.    Permitting Alvarez to operate the Tractor when it knew or
         should have known that he was not properly qualified and/or
         trained;
   h.    Allowing Alvarez to operate a Tractor(s) in their possession
         when they knew or should have known that such operation
         posed a risk of danger to others lawfully on the roadway;
   i.    Failing to adopt appropriate employee manuals and/or training
         procedures;
   j.    Failing to enforce both written and unwritten policies;
   k.    Failing to ensure that its employees, drivers, and/or agents were
         aware of and complied with the written and unwritten policies
         of M-Company;
   l.    Failing to ensure that its employees, drivers, and/or agents were
         aware of and complied with rules, laws and regulations
         pertaining to and governing the operation of commercial
         vehicles;
   m.    Failing to implement and/or enforce an effective safety system;

                               15
Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 16 of 22




   n.    Failing to ensure that its management personnel and drivers
         were aware of the requirements and dictates of the FMCSA
         regulations;
   o.    Failing to ensure that is employees, drivers, and/or agents
         complied with the provisions of the FMCSR;
   p.    Violating the applicable rules, laws, and regulations pertaining
         to and governing the operation of commercial vehicles;
   q.    Failing to monitor and/or regulate their drivers’ actions;
   r.    Failing to have policy or mechanism in place to address illegal
         and unsafe driving maneuvers of its drivers;
   s.    Placing more emphasis on profits than on safety of the motor
         public;
   t.    Knowingly violating federal and state law regarding the
         responsibilities of motor carriers and the operation of
         commercial vehicles;
   u.    Failing to act upon and remedy violations of 49 C.F.R § 391;
   v.    Failing to act upon and remedy violations of 49 C.F.R § 383; cc.
         Failing to act upon and remedy known violations of industry
         standards;
   w.    Failing to have appropriate policies and procedures with regard
         to the hiring of drivers;
   x.    Failing to follow the written and/or unwritten policies and
         procedures with regard to the hiring of its drivers;
   y.    Failing to have appropriate policies and procedures with regard
         to the monitoring of its drivers;
   z.    Failing to follow the written and/or unwritten policies and
         procedures with regard to the monitoring of its drivers;
   aa.   Consciously disregarding federal and state law regarding the
         responsibilities of motor carries and the operation of commercial
         vehicles; and

   bb.   Aiding and abetting Alvarez’s violations in violation of 390.13.



                               16
         Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 17 of 22




      68.     As a result of the above-stated acts and omissions, Joshua Michael Hall

was killed.

      69.     Wherefore, Plaintiff, James Bland, Personal Representative of

The Estate of Joshua Michael Hall, deceased, prays for judgment against

Defendant M-Company Transport, Inc. and Michael Alvarez for the wrongful

death of Joshua Michael Hall as follows and in an amount in excess of

$75,000:

              a.    For Joshua Michael Hall’s medical expenses;
              b.    For Joshua Michael Hall’s burial expenses;
              c.    For Joshua Michael Hall’s mental pain and anguish;

              d.    For Joshua Michael Hall’s physical pain and anguish;

              e.    For the pecuniary loss and loss of financial support to
                    Joshua Michael Hall’s children;

              f.    For the grief of Joshua Michael Hall’s parents, Michael
                    Doyce Hall and Cherie Davis;

              g.    For the loss of companionship of Joshua Michael Hall by
                    his parents, Michael Doyce Hall and Cherie Davis;

              h.    For the grief of Joshua Michael Hall’s children;

              i.    For the loss of companionship of Joshua Michael Hall by
                    his children;

              j.    For punitive and exemplary damages;

              k.    For interest thereon as provided by law, both pre-judgment
                    and post-judgment;

                                         17
         Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 18 of 22




             l.      For costs; and

             m.      For such other and further relief as the Court deems just,

                     equitable, and proper.

                          FOURTH CAUSE OF ACTION

                    NEGLIGENT ENTRUSTMENT AGAINST
                  DEFENDANT M-COMPANY TRANSPORT, INC.

      70.    The preceding paragraphs are incorporated herein by reference as

though fully set forth.

      71.    M-Company, as the owners or controllers of the Tractor(s), had a duty

to exercise ordinary care to avoid lending and/or providing these commercial

vehicles to a person(s) whom they knew or reasonably should have known was

careless, reckless, improperly trained and/or incompetent to drive.

      72.    M-Company breached their duty to exercise ordinary care by providing

the Tractor to Alvarez when said Defendant knew or reasonably should have known

under the circumstances that Alvarez was unsafe, careless, reckless, and/or

incompetent or otherwise unqualified to drive.

      73.    M-Company knew or should have known that Alvarez failed to possess

the knowledge, skill, experience, training and personal characteristics to operate the

Tractor or complete his assigned task without creating an unreasonable risk of injury

to others.




                                         18
         Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 19 of 22




      74.    Upon due information and belief, M-Company also had access to real-

time tracking to observe the unsafe driving maneuvers and practices of Alvarez prior

to the subject collision.

      75.    M-Company had an obligation / duty to entrust its’ Tractor(s) to drivers

who operate their vehicles in a safe manner and in compliance with applicable laws,

safety standards, and regulations.

      76.    By entrusting the Tractor(s) to Alvarez, M-Company acted in conscious

disregard to the rights and safety of Mr. Hall.

      77.    The acts and omissions in providing Alvarez the Tractor(s) in these

circumstances constitute independent acts of negligence on the part of M-Company.

      78.    M-Company’s individual and concurring acts and omissions described

herein were the proximate cause of the unnecessary and violent death of Joshua

Michael Hall.

      79.    Wherefore, Plaintiff, James Bland, Personal Representative of The

Estate of Joshua Michael Hall, deceased, prays for judgment against Defendant

M-Company Transport, Inc. and Michael Alvarez for the wrongful death of

Joshua Michael Hall as follows and in an amount in excess of $75,000:

             a.     For Joshua Michael Hall’s medical expenses;

             b.     For Joshua Michael Hall’s burial expenses;

             c.     For Joshua Michael Hall’s mental pain and anguish;



                                          19
         Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 20 of 22




             d.     For Joshua Michael Hall’s physical pain and anguish;

             e.     For the pecuniary loss and loss of financial support to
                    Joshua Michael Hall’s children;

             f.     For the grief of Joshua Michael Hall’s parents, Michael
                    Doyce Hall and Cherie Davis;

             g.     For the loss of companionship of Joshua Michael Hall by
                    his parents, Michael Doyce Hall and Cherie Davis;

             h.     For the grief of Joshua Michael Hall’s children;

             i.     For the loss of companionship of Joshua Michael Hall by
                    his children;

             j.     For punitive and exemplary damages;

             k.     For interest thereon as provided by law, both pre-judgment
                    and post-judgment;

             l.     For costs; and

             m.     For such other and further relief as the Court deems just,
                    equitable, and proper.

                          FIFTH CAUSE OF ACTION

                                PUNITIVE DAMAGES
      80.    The preceding paragraphs are incorporated herein by reference as
though fully set forth.
      81.    Defendants Alvarez and M-Company acted in reckless disregard of the
rights of others and did wrongful acts intentionally and with malice towards other
without just cause or excuse.




                                        20
         Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 21 of 22




      82.     Defendants were either aware or did not care that, under the
circumstances, there was a substantial and unnecessary risk that their conduct would
cause serious injury or death to others, and there was a high probability that their
conduct would cause serious harm and was life-threatening to others, such that a jury
should give damages for the sake of example and by way of punishing said
Defendants.
       WHEREFORE, Plaintiff, James Bland, Personal Representative of The
Estate of Joshua Michael Hall, deceased, seeks all damages allowed under the laws
of the State of Oklahoma, including punitive damages, in an amount in excess of
$75,000.00.




                                         21
     Case 5:21-cv-00664-R Document 1 Filed 06/30/21 Page 22 of 22




                                s/Christopher T. Combs
                                Alan W. Bardell, OBA No. 17415
                                Christopher T. Combs, OBA No. 21632
                                Hayes Magrini & Gatewood
                                1220 N. Walker Ave.
                                Oklahoma City, Oklahoma 73103
                                Telephone: (405) 235-9922
                                Facsimile: (405) 235-6611
                                E-Mail:     abardell@hmglawyers.com
                                            ccombs@hmglawyers.com

                                -and-


                                s/Kayla Petsch
                                Murry Parrish, OBA No. 15948
                                Kayla Petsch, OBA No. 33039
                                PARRISH DEVAUGHN, PLLC
                                7 S. Mickey Mantle, Second Floor
                                Oklahoma City, Oklahoma 73104
                                Telephone: (405) 999-9000
                                Facsimile: (405) 232-0058
                                E-mail:     Murry@ParrishDeVaughn.com
                                            Kayla@ParrishDeVaughn.com

                                Attorneys for Plaintiff


JURY TRIAL DEMANDED
ATTORNEY LIEN CLAIMED




                                  22
